DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2021 and 05/26/2021 are in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over De Petris et al. (De Petris – US 2019/0259489 A1) in view of Wayman et al. (Wayman – US 2015/0206450 A1).

As to claim 1, De Petris discloses a method for improving healthfulness of a user’s food selections based on one or more health factors, the method comprising:
obtaining information regarding the one or more health factors specific to the user (De Petris: Abstract, [0006], [0014]-[0017], [0061], [0064], and FIG. 1 the user 13 or the groups of users 14:  the Applicant has tackled the problem of providing a system and a method for supporting a user in the selection of food which is more flexible than the systems and methods described above, i.e. which leaves a certain degree of freedom to the user in selecting the food while, at the same time, helping the user to adopt healthy dietary habits compliant to a personalized indication possibly given by an experienced nutritionist, or chosen by the user itself according to his/her needs (e.g. user's conditions such as a cardiovascular disease), his/her objectives (e.g. losing weight), and imposed restrictions (e.g. allergies and intolerances));
obtaining information regarding one or more first food items (De Petris: [0007], [0019]-[0025], [0061], [0067]-[0068], Table 1, and FIG. 1: the problem above is solved by a system and a method for supporting a user in the selection of food that receives from the user information about a given food (e.g. a food that the user is eating or purchasing or is going to eat or purchase) and analyses this information on the basis of a reference dietary model (which will be referred to in the following description and in the claims as "diet pattern") associated with the user and tailored on the basis of his/her nutritional needs);
generating a first food list (De Petris: [0018]-[0025], [0064], [0069]-[0071], Table 1, and FIG. 1: user diet pattern is a diet pattern that has been customized to meet a user's profile. It preferably contains daily quantities of intake (minimum, maximum and reference quantities of intake) of macronutrients, micronutrients and bioactive compounds which are tailored to the user's needs and habits. This customization, as already mentioned above, may be performed by the nutritionist 12 through the system 1 of the present invention. Furthermore, a user diet pattern may comprise information about intolerances and/or allergies of the user, i.e. a list of foods to which the user is allergic or intolerant);
displaying the first food list to the user (De Petris: [0058], [0061], [0067]-[0068], [0090], Table 1, and FIG. 1-4: Then, at step 209, the processing module 10 preferably notifies the user 13 with the user diet pattern, for instance through the mobile application installed on the user's device 131); and
wherein the first food list comprises the one or more first food items (De Petris: [0007], [0019]-[0025], [0061], [0067]-[0068], Table 1, and FIG. 1).

De Petris does not explicitly disclose the method steps of calculating or retrieving a food score for each of the first food items; wherein the first food list comprises the one or more first food items and the food score for each first food item.

However, it has been known in the art of nutrition monitoring to implement the method steps of calculating or retrieving a food score for each of the first food items; wherein the first food list comprises the one or more first food items and the food score for each first food item, as suggested by Wayman, which discloses the method steps of calculating or retrieving a food score for each of the first food items (Wayman: Abstract, [0016]-[0018], [0022]-[0026], [0041], and FIG. 2: the method 200 calculates a respective score for each food item based on the nutritional information. In one embodiment, the nutritional data may be used to calculate a score for each food item); wherein the first food list comprises the one or more first food items and the food score for each first food item (Wayman: Abstract, [0016]-[0018], [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2: a mobile scanner 120 having a user interface (e.g., text only or graphical) may be used by the shopper 122 to scan a universal product code (UPC) 118 on a food item 116 on the shelves of the grocery store 114. As the shopper 122 scans the food item 116, the mobile scanner 120 may either locally or via remote communication (e.g., via a wireless communication over a Wi-Fi or a cellular network) with the AS 104 determine a score of the scanned food item 116. The mobile scanner 120 may then determine if a healthier substitute food item having a higher score than the score of the scanned food item 116 is available either locally or via remote communication with the AS 104. If a healthier substitute food item is available, the mobile scanner 120 may display via the interface the healthier food purchase suggestion. The mobile scanner 120 may also provide information to where the healthier substitute food item is located and a cost for comparison so the shopper 122 can decide based on price. The process may be repeated for each food item 116 that is scanned).
Therefore, in view of teachings by De Petris and Wayman, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the selection of food system of De Petris to include the method steps of calculating or retrieving a food score for each of the first food items; wherein the first food list comprises the one or more first food items and the food score for each first food item, as Wayman. The motivation for this is to provide additional nutrition information of a selected food to a user.

As to claim 2, De Petris and Wayman disclose the limitations of claim 1 further comprising the method of claim 1 further comprising:
creating or retrieving one or more general health rules for the one or more health factors (De Petris: Abstract, [0006], [0014]-[0017], [0061], [0064], and FIG. 1 the user 13 or the groups of users 14 and Wayman: [0026], [0045], and FIG. 2: the AS 104 may compare the healthier substitute food items and determine whether one of the healthier substitute food items is an acceptable substitute based upon a profile of the shopper 122. In one embodiment, the profile may include a shopping history of the shopper, a similar purchase by another shopper in a social network of the shopper 122, one or more food allergies or a dieting goal defined by the shopper 122. In one embodiment, the profile may include any or all of the above);
creating or retrieving one or more user specific health rules based on the general health rules and the one or more health factors specific to the user (De Petris: Abstract, [0012], [0026], [0034], [0044], [0062], and FIG. 2-4: the diet pattern comprising nutritional information related to a number of macronutrients or micronutrients or bioactive compounds into which food may be decomposed and corresponding values of daily intakes, the diet pattern further comprising a number of food rules, each food rule comprising at least one food category and, for each food category, a respective frequency of intake and a respective reference quantity of intake and Wayman: [0026], [0045], and FIG. 2: the AS 104 may compare the healthier substitute food items and determine whether one of the healthier substitute food items is an acceptable substitute based upon a profile of the shopper 122. In one embodiment, the profile may include a shopping ;
applying the one or more user specific health rules to each of the first food items (De Petris: Abstract, [0012], [0026], [0034], [0039]-[0044], [0062], and FIG. 2-4: adjusting the minimum number and the maximum number of portions, for each of the corresponding food rules, according to the common frequency and Wayman: Abstract, [0016], [0026], [0030]-[0031], and FIG. 2: the AS 104 may compare the healthier substitute food items and determine whether one of the healthier substitute food items is an acceptable substitute based upon a profile of the shopper 122. In one embodiment, the profile may include a shopping history of the shopper, a similar purchase by another shopper in a social network of the shopper 122, one or more food allergies or a dieting goal defined by the shopper 122. In one embodiment, the profile may include any or all of the above);
determining a match score for each first food item relative to the user specific health rules (Wayman: Abstract, [0016]-[0018], [0022]-[0026], [0041], and FIG. 2: the method 200 calculates a respective score for each food item based on the nutritional information. In one embodiment, the nutritional data may be used to calculate a score for each food item);
wherein the first food list comprises the one or more first food items ranked in order of the (1) the food score for the item, (2) the match score for the item, or (3) a combination of food score and match score for the item (Wayman: Abstract, [0016]-[0018], [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2: a mobile scanner 120 having a user interface (e.g., text only or graphical) may be used by the shopper 122 to scan a universal product code (UPC) 118 on a food item 116 on the shelves of the grocery store 114. As the shopper 122 scans the food item .

As to claim 3, De Petris and Wayman disclose the limitations of claim 2 further comprising the method of claim 2 wherein the one or more health factors comprise one or more of hypertension, blood pressure measurement above a predetermined threshold for blood pressure, lipids above a predetermined threshold for lipids, diabetes, cholesterol above a predetermined threshold for cholesterol, BMI, weight, food allergy, and food sensitivity (De Petris: Abstract, [0006], [0014]-[0017], [0061], [0064], and FIG. 1 the user 13 or the groups of users 14:  the Applicant has tackled the problem of providing a system and a method for supporting a user in the selection of food which is more flexible than the systems and methods described above, i.e. which leaves a certain degree of freedom to the user in selecting the food while, at the same time, helping the user to adopt healthy dietary habits compliant to a personalized indication possibly given by an experienced nutritionist, or chosen by the user itself according to his/her needs (e.g. user's conditions such as a cardiovascular disease), his/her objectives (e.g. losing weight), and imposed restrictions (e.g. allergies and intolerances) and Wayman: [0026], [0045], and FIG. 2: the AS 104 may compare the healthier substitute food items and determine whether one of the healthier substitute food items is an acceptable substitute based upon a profile of the shopper 122. In one embodiment, the profile may include a shopping history of the shopper, a similar purchase by another shopper in a social network of the shopper 122, one or more food allergies or a dieting goal defined by the shopper 122. In one embodiment, the profile may include any or all of the above).

As to claim 4, De Petris and Wayman disclose the limitations of claim 2 further comprising the method of claim 2 further comprising:
obtaining information about one or more alternative food items (Wayman: Abstract, [0016]-[0018], [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2: The mobile scanner 120 may then determine if a healthier substitute food item having a higher score than the score of the scanned food item 116 is available either locally or via remote communication with the AS 104. If a healthier substitute food item is available, the mobile scanner 120 may display via the interface the healthier food purchase suggestion. The mobile scanner 120 may also provide information to where the healthier substitute food item is located and a cost for comparison so the shopper 122 can decide based on price. The process may be repeated for each food item 116 that is scanned);
calculating or retrieving a food score for each of the alternative food items (Wayman: Abstract, [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2: if peanut oil having a score of 34 is selected by the shopper 122, the AS 104 may recognize that grapeseed oil having a score of 52 or vegetable oil having a score of 40 may be a "healthier" substitute than peanut oil. For example, grapeseed oil and vegetable oil are both oils that have similar tastes and consistency as the peanut oil. In another example, if the shopper 122 has selected peanut butter having a health score of 20, the AS 104 may recognize that almond butter having a score of 45 may be a "healthier" substitute than butter);
generating a second food list (Wayman: Abstract, [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2);
displaying the second food list to the user (Wayman: Abstract, [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2: If a healthier substitute food item is available, the mobile scanner 120 may display via the interface the healthier food purchase suggestion. The mobile scanner 120 may also provide information to where the healthier substitute food item is located and a cost for comparison so the shopper 122 can decide based on price. The process may be repeated for each food item 116 that is scanned); and
wherein the second food list comprises the one or more alternative food items that have a food score equal to or higher than at least one of the first food items (Wayman: Abstract, [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2: If a healthier substitute food item is available, the mobile scanner 120 may display via the interface the healthier food purchase suggestion. The mobile scanner 120 may also provide information to where the healthier substitute food item is located and a cost for comparison so the shopper 122 can decide based on price. The process may be repeated for each food item 116 that is scanned).

As to claim 5, De Petris and Wayman disclose the limitations of claim 4 further comprising the method of claim 4 further comprising:
applying the one or more user specific health rules to each of the alternative food items (De Petris: Abstract, [0012], [0026], [0034], [0044], [0062], and FIG. 2-4: the diet pattern Wayman: [0026], [0045], and FIG. 2: the AS 104 may compare the healthier substitute food items and determine whether one of the healthier substitute food items is an acceptable substitute based upon a profile of the shopper 122. In one embodiment, the profile may include a shopping history of the shopper, a similar purchase by another shopper in a social network of the shopper 122, one or more food allergies or a dieting goal defined by the shopper 122. In one embodiment, the profile may include any or all of the above);
determining a match score for each alternative food item relative to the user specific health rules (Wayman: [0026], [0045], and FIG. 2: the AS 104 may compare the healthier substitute food items and determine whether one of the healthier substitute food items is an acceptable substitute based upon a profile of the shopper 122. In one embodiment, the profile may include a shopping history of the shopper, a similar purchase by another shopper in a social network of the shopper 122, one or more food allergies or a dieting goal defined by the shopper 122. In one embodiment, the profile may include any or all of the above); and
ranking the alternative items on the second food list in order of the (1) the food score for the item, (2) the match score for the item, or (3) a combination of food score and match score for the item (Wayman: Abstract, [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2: If a healthier substitute food item is available, the mobile scanner 120 may display via the interface the healthier food purchase suggestion. The mobile scanner 120 may also provide information to .

As to claim 10, De Petris and Wayman disclose the limitations of claim 1 further comprising the method of claim 1 further comprising:
obtaining one or more food preferences for the user (De Petris: [0007], [0019]-[0025], [0061], [0067]-[0068], Table 1, and FIG. 1 and Wayman: Abstract, [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2);
comparing the information regarding the first food items to the one or more food preferences for the user (De Petris: [0007], [0019]-[0025], [0061], [0067]-[0068], Table 1, and FIG. 1 and Wayman: Abstract, [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2: if peanut oil having a score of 34 is selected by the shopper 122, the AS 104 may recognize that grapeseed oil having a score of 52 or vegetable oil having a score of 40 may be a "healthier" substitute than peanut oil. For example, grapeseed oil and vegetable oil are both oils that have similar tastes and consistency as the peanut oil. In another example, if the shopper 122 has selected peanut butter having a health score of 20, the AS 104 may recognize that almond butter having a score of 45 may be a "healthier" substitute than butter);
determining a match score for each first food item relative to the one or more food preferences for the user (De Petris: [0007], [0019]-[0025], [0061], [0067]-[0068], Table 1, and FIG. 1 and Wayman: Abstract, [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2: if peanut oil having a score of 34 is selected by the shopper 122, the AS 104 may recognize that grapeseed oil having a score of 52 or vegetable oil having a score of 40 may be a "healthier" substitute than peanut oil. For example, grapeseed oil and vegetable oil are both oils that have similar tastes and consistency as the peanut oil. In another example, if the shopper 122 has selected peanut butter having a health score of 20, the AS 104 may recognize that almond butter having a score of 45 may be a "healthier" substitute than butter);
wherein the first food list comprises the one or more first food items with match scores above a predetermined threshold and the food score for each of those first food items (De Petris: [0007], [0061], [0067]-[0068], [0095], Table 1, and FIG. 1: The compliance of a food with a user diet pattern is preferably evaluated taking into account the relevant food intake and the food previously consumed by the user and tracked in the food diary and in the nutrition track table. The algorithm preferably calculates a compliance score as an integer number within a given compliance range. The compliance score may be for instance comprised between 0 and 100. The minimum value of the compliance score, e.g. 0, is returned by the algorithm for a food that is not compliant with a user diet pattern (e.g. this is the compliance score which is returned in case the user is allergic to the considered food). The maximum value of the compliance score, e.g. 100, is returned by the algorithm for a food that is completely compliant with a user diet pattern). 

As to claim 11, De Petris and Wayman disclose the limitations of claim 10 further comprising the method of claim 10 further comprising:
displaying information related to the one or more food preferences for the user for each of the first food items on the first food list (De Petris: [0058], [0061], [0067]-[0068], [0090], Table 1, and FIG. 1-4: Then, at step 209, the processing module 10 preferably notifies the user 13 with the user diet pattern, for instance through the mobile application installed on the user's device 131 and Wayman: Abstract, [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2: if peanut oil having a score of 34 is selected by the shopper 122, the AS 104 may recognize that grapeseed oil having a score of 52 or vegetable oil having a score of 40 may be a "healthier" substitute than peanut oil. For example, grapeseed oil and vegetable oil are both oils that have similar tastes and consistency as the peanut oil. In another example, if the shopper 122 has selected peanut butter having a health score of 20, the AS 104 may recognize that almond butter having a score of 45 may be a "healthier" substitute than butter); and
wherein the one or more food preferences comprise one of more of the following related to food items: vegetarian, vegan, non-GMO, locally produced, sustainability of production or processing, source, diary free, sugar free, no added sugar, gluten free, preservative free, no added food colors, or no high fructose corn syrup (De Petris: [0018]-[0025], [0064], [0069]-[0071], [0089], Table 1, Table 4 and FIG. 1: The user database 113 preferably comprises information related to users 13. In particular the user database 113 comprises, for each user 13: [0070] a user's profile, comprising data identifying the user, such as gender, height, weight, BMI, age, diseases, allergies; [0071] a food diary, comprising information about the foods consumed by the user subdivided in food categories (e.g. fruit, bread, vegetable, meat). The food diary is associated with a food diary table that preferably tracks what the user 13 has consumed, how many portions and the quantity of each portion. In particular, the food diary table comprises, for each consumed food, a numerical identifier ID, a date and time of the food intake (i.e. a "timestamp"), a food category, the quantity of the consumed food (in grams or number of portions and quantity, in grams, per portion), and a user identifier).

As to claim 12, De Petris and Wayman disclose the limitations of claim 11 further comprising  the method of claim 11 wherein the first food list comprises the one or more first food items ranked in order of the (1) the food score for the item, (2) the match score for the item, or (3) a combination of food score and match score for the item (De Petris: [0039]-[0043], [0080]-[0083], [0131], and FIG. 1-4: Preferably, the processing module is further configured to receive from the user a list of foods and to compute a further compliance score of the list of foods with the diet pattern and Wayman: Abstract, [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2: If a healthier substitute food item is available, the mobile scanner 120 may display via the interface the healthier food purchase suggestion. The mobile scanner 120 may also provide information to where the healthier substitute food item is located and a cost for comparison so the shopper 122 can decide based on price. The process may be repeated for each food item 116 that is scanned).

As to claim 15, De Petris and Wayman disclose the limitations of claim 2 further comprising the method of claim 2 wherein the one or more health factors specific to the user comprise a health goal (De Petris: Abstract, [0006], [0014]-[0017], [0061], [0064], and FIG. 1 the user 13 or the groups of users 14 and Wayman: [0026], [0045], and FIG. 2: the AS 104 may compare the healthier substitute food items and determine whether one of the healthier substitute food items is an acceptable substitute based upon a profile of the shopper 122. In one embodiment, the profile may include a shopping history of the shopper, a similar purchase by another shopper in a social network of the shopper 122, one or more food allergies or a dieting goal defined by the shopper 122. In one embodiment, the profile may include any or all of the above), the method further comprising: providing information to the user regarding (1) the one or more health goals or (2) one or more food items related to the one or more health goals (De Petris: Abstract, [0012], [0026], [0034], [0044], [0062], and FIG. 2-4: the diet pattern comprising nutritional information related to a number of macronutrients or micronutrients or Wayman: [0026], [0045], and FIG. 2: the AS 104 may compare the healthier substitute food items and determine whether one of the healthier substitute food items is an acceptable substitute based upon a profile of the shopper 122. In one embodiment, the profile may include a shopping history of the shopper, a similar purchase by another shopper in a social network of the shopper 122, one or more food allergies or a dieting goal defined by the shopper 122. In one embodiment, the profile may include any or all of the above).

Claims 6-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over De Petris et al. (De Petris – US 2019/0259489 A1) in view of Wayman et al. (Wayman – US 2015/0206450 A1) and further in view of Loeb et al. (Loeb – US 2016/0063532 A1).

As to claim 6, De Petris and Wayman disclose the limitations of claim 5 except for the claimed limitations of the method of claim 5 further comprising:
allowing the user to select or decline one or more of the alternative food items on the second list, wherein selecting the alternative food item orders the item, places the item in a cart for purchase, or places the item on a shopping list (De Petris: [0006], [0159]-[0160], [0162], and FIG. 1-4: the system may advantageously support a user in the selection of a food at the supermarket or at the restaurant, allowing her/him to easily verify whether the food and the relevant intake are appropriate to her/his nutritional needs, i.e. whether they are ; except for the claimed limitations of providing the user with a reward for selecting one or more of the alternative food items on the second list.
However, it has been known in the art of nutrition monitoring to implement the method steps of providing the user with a reward for selecting one or more of the alternative food items on the second list, as suggested by Loeb, which discloses the method steps of allowing the user to select or decline one or more of the alternative food items on the second list, wherein selecting the alternative food item orders the item, places the item in a cart for purchase, or places the item on a shopping list (Loeb: Abstract, [0012]-[0015], [0053], [0075]-[0080], and FIG. 7: the incentive/disincentive data may set forth an incentive of 10 cents per ounce of fresh fruit purchased by the participant during the first month of a wellness program, and an incentive of 15 cents per ounce of fresh vegetables purchased by the participant during the first month of the wellness program. These incentives may be reduced by half for the second month of the wellness program); and providing the user with a reward for selecting one or more of the alternative food items on the second list (Loeb: Abstract, [0012]-[0015], [0053], [0075]-[0080], and FIG. 7: The reward may be a cash rebate, a mailed check, a direct deposit, rewards points, frequent flier miles, a gift card, and the like).
Therefore, in view of teachings by De Petris, Wayman, and Loeb, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the selection of food system of De Petris and Wayman to include the method steps of providing the user with a reward for selecting one or more of the alternative food items on the second list, as suggested by Loeb. The motivation for this is to provide additional nutrition information of a selected food to a user.

As to claim 7, De Petris and Wayman disclose the limitations of claim 1 further comprising the method of claim 1 further comprising:
allowing the user to select or decline one or more of the first food items on the first list, wherein selecting the first food item orders the item, places the item in a cart for purchase, or places the item on a shopping list (De Petris: [0006], [0159]-[0160], [0162], and FIG. 1-4: the system may advantageously support a user in the selection of a food at the supermarket or at the restaurant, allowing her/him to easily verify whether the food and the relevant intake are appropriate to her/his nutritional needs, i.e. whether they are compliant with her/his diet pattern. The procedure is automatic and easily accessible by the user by means, for example, of a mobile application installed on her/his mobile device); except for the claimed limitations of 
optionally assigning a point value to each of the first food items; and
providing the user with a reward (1) for selecting one or more of the first food items that is that meets one or more predetermined criteria, (2) reaching a predetermined threshold for total points associated with each of the first food items selected by the user; (3) reaching a predetermined milestone in meeting a health goal of the user, or (4) a combination thereof.
However, it has been known in the art of nutrition monitoring to implement optionally assigning a point value to each of the first food items; and providing the user with a reward (1) for selecting one or more of the first food items that is that meets one or more predetermined criteria, (2) reaching a predetermined threshold for total points associated with each of the first food items selected by the user; (3) reaching a predetermined milestone in meeting a health goal of the user, or (4) a combination thereof, as suggested by Loeb, which discloses optionally assigning a point value to each of the first food items (Loeb: Abstract, [0012]-[0015], [0053], [0075]-[0080], and FIG. 7: the incentive/disincentive data may set forth an incentive of 10 cents per ounce of fresh fruit purchased by the participant during the first month of a wellness program, and an incentive of 15 cents per ounce of fresh vegetables purchased by the participant during the first month of the wellness program. These incentives may be reduced by half for the second month of the wellness program); and providing the user with a reward (1) for selecting one or more of the first food items that is that meets one or more predetermined criteria (Loeb: Abstract, [0012]-[0015], [0053], [0075]-[0080], and FIG. 7: The reward may be a cash rebate, a mailed check, a direct deposit, rewards points, frequent flier miles, a gift card, and the like), (2) reaching a predetermined threshold for total points associated with each of the first food items selected by the user; (3) reaching a predetermined milestone in meeting a health goal of the user, or (4) a combination thereof.
Therefore, in view of teachings by De Petris, Wayman, and Loeb, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the selection of food system of De Petris and Wayman to include the method steps of optionally assigning a point value to each of the first food items; and providing the user with a reward (1) for selecting one or more of the first food items that is that meets one or more predetermined criteria, (2) reaching a predetermined threshold for total points associated with each of the first food items selected by the user; (3) reaching a predetermined milestone in meeting a health goal of the user, or (4) a combination thereof, as suggested by Loeb. The motivation for this is to provide additional nutrition information of a selected food to a user.

As to claim 8, De Petris, Wayman, and Loeb disclose the limitations of claim 1 further comprising the method of claim 1 further comprising:
allowing the user to select or decline one or more of the first food items on the first list, wherein selecting the first food item orders the item, places the item in a cart for purchase, or places the item on a list to create a shopping list (De Petris: [0006], [0159]-[0160], [0162], and FIG. 1-4: the system may advantageously support a user in the selection of a food at the supermarket or at the restaurant, allowing her/him to easily verify whether the food and the relevant intake are appropriate to her/his nutritional needs, i.e. whether they are compliant with her/his diet pattern. The procedure is automatic and easily accessible by the user by means, for example, of a mobile application installed on her/his mobile device);
determining an overall score for all selected first food items (De Petris: [0039]-[0043], [0080]-[0083], [0131], and FIG. 1-4: Preferably, the processing module is further configured to receive from the user a list of foods and to compute a further compliance score of the list of foods with the diet pattern);
tracking overall scores for the user’s selections over multiple orders, purchases, or created shopping lists (Loeb: Abstract, [0012]-[0015], [0035], [0064], [0149], and FIG. 7: In a wellness -incentive system, receipts for purchases of food may be submitted by participants in the system. The receipts may be parsed and food items purchased may be automatically compared with data that indicates what the participants are or are not to be incentivized to purchase. Based on the data and the contents of the purchase receipts, incentives and/or disincentives may be applied to the participants' incentive accounts); and
comparing the overall scores for a current order, purchase, or created shopping list to the overall scores for one or more prior orders, purchases, or created shopping lists (Loeb: Abstract, [0064], [0126], [0149], [0154], and FIG. 7: users earn incentives by demonstrating their purchases of healthy foods in compliance with a wellness incentive program. In addition or alternatively, in some embodiments, users may earn incentives by achieving improvements in follow-up medical examinations/test results. In some cases, for example, the incentives for such improved results may be applied as discounts from and/or credits against health insurance premiums. In some embodiments, health insurers may track favorable effects of healthy buying programs on their claim experience and may calculate, design and/or award incentives accordingly); and
(1) displaying the comparison to the user or (2) providing a reward to the user if the comparison shows improving overall scores or (3) both (Loeb: Abstract, [0012]-[0015], [0035], [0064], [0115], [0148]-[0149], and FIG. 7: At 1212, the system computer 702 may credit to a user's account a total incentive (net of a total of disincentives), as calculated and/or determined by the system computer 702 at 1210. In some embodiments, incentives earned by the user may be totaled monthly and credited against his/her health insurance premium bill. This may be a particularly effective way of motivating users to participate in the wellness promotion system and to improve their eating habits. This mode of applying incentives may be especially suitable in cases where the or a health promotion organization is a health insurer or the like).

As to claim 9, De Petris, Wayman, and Loeb disclose the limitations of claim 8 further comprising the method of claim 8 further comprising:
determining a group of other users having one or more attributes in common with the user and repeating all steps for each other user (De Petris: Abstract, [0006], [0014]-[0017], [0061], [0064], and FIG. 1 the user 13 or the groups of users 14 and Loeb: Abstract, [0012]-[0015], [0035], [0064], [0149], and FIG. 7: In a wellness -incentive system, receipts for purchases of food may be submitted by participants in the system. The receipts may be parsed and food items purchased may be automatically compared with data that indicates what the participants are or are not to be incentivized to purchase. Based on the data and the contents of the purchase receipts, incentives and/or disincentives may be applied to the participants' incentive accounts);
periodically determining an overall average score for the group for all selected first food items for each order, purchase, or created list by all users in the group over a period of time (Loeb: Abstract, [0115], [0148]-[0149], [0154], and FIG. 7: the user device app(s) relevant to the system may include features to permit the user to create a shopping list and to submit the list to the system computer 702 to have the system computer 702 provide a score that indicates either or both of (a) an overall evaluation of how well the shopping list implements the diet strategy designed for the user; and (b) what amount of incentives would be earned by a submission of a shopping visit receipt that mirrored the shopping list);
comparing the overall average score for the group to (1) one or more of the user’s overall scores or (2) optionally an average overall score for the user over the period of time (Loeb: Abstract, [0064], [0126], [0149], [0154], and FIG. 7: users earn incentives by demonstrating their purchases of healthy foods in compliance with a wellness incentive program. In addition or alternatively, in some embodiments, users may earn incentives by achieving improvements in follow-up medical examinations/test results. In some cases, for example, the ; and
(1) displaying the comparison to the user or group or both, or (2) providing a reward to the user if the comparison shows the user’s overall score is better than or improving compared to the overall average score of the group or (3) both (Loeb: Abstract, [0012]-[0015], [0035], [0064], [0115], [0148]-[0149], and FIG. 7: At 1212, the system computer 702 may credit to a user's account a total incentive (net of a total of disincentives), as calculated and/or determined by the system computer 702 at 1210. In some embodiments, incentives earned by the user may be totaled monthly and credited against his/her health insurance premium bill. This may be a particularly effective way of motivating users to participate in the wellness promotion system and to improve their eating habits. This mode of applying incentives may be especially suitable in cases where the or a health promotion organization is a health insurer or the like).

As to claim 16, De Petris, Wayman, and Loeb disclose the limitations of claim 15 further comprising the method of claim 15 further comprising periodically obtaining biometric data related to the one or more health goals and displaying the user’s progress in meeting the one or more health goals (Loeb: [0065], [0011]-[0012], FIG. 7, and FIG. 11: At 1108, and at some time after the healthy eating program began for a particular user, one of the health promotion organizations 704, for example, may arrange for a re-evaluation of the user's health. The results of the re-evaluation may guide further steps taken with respect to the user and/or the food purchase incentives program for the user. For example, if the user's health has .

Claims 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over De Petris et al. (De Petris – US 2019/0259489 A1) in view of Wayman et al. (Wayman – US 2015/0206450 A1) and further in view of Mainardi et al. (Mainardi – WO 2018/099838 A1).

As to claim 13, De Petris and Wayman disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1 further comprising:
allowing the user to search for the one or more first food items;
displaying the information regarding the one or more first food items to the user;
and wherein the information comprises: (1) nutritional information, (2) ingredient information, (3) whether the first food items are vegetarian, vegan, non-GMO, locally produced, diary free, sugar free, no added sugar, gluten free, preservative free, no added food colors, no high fructose corn syrup, or any combination thereof, (4) food production and packaging information, or (5) any combination thereof.
allowing the user to search for the one or more first food items;
displaying the information regarding the one or more first food items to the user;
and wherein the information comprises: (1) nutritional information, (2) ingredient information, (3) whether the first food items are vegetarian, vegan, non-GMO, locally produced, diary free, sugar free, no added sugar, gluten free, preservative free, no added food colors, no high fructose corn syrup, or any combination thereof, (4) food production and packaging information, or (5) any combination thereof, as suggested by Mainardi, which discloses the method steps of allowing the user to search for the one or more first food items (Mainardi: Abstract. [0033]-[0034], and FIG. 1: the disclosed system includes or is connected to a database containing foods or food composition items and respective nutrient content. In this embodiment, the disclosed system includes a fuzzy search feature that enables a user to enter a consumed (or to-be consumed) food, and thereafter searches the database to find a closest item to the user-provided item. The disclosed system, in this embodiment, uses stored nutritional information about the matched food item to determine a score);
displaying the information regarding the one or more first food items to the user (Mainardi: Abstract. [0033]-[0034], and FIG. 1: the disclosed system further includes an interface (e.g., a graphical user interface) to display the amount of each nutrient available in each food composing the diet);
and wherein the information comprises: (1) nutritional information, (2) ingredient information (Mainardi: [0041], [0044], [0071]-[0072], [0136]-[0137], and FIG. 5: one or more applications or portions of applications that provide some of the functionality described herein may operate on the client device 102, in which case the client device 102 is , (3) whether the first food items are vegetarian, vegan, non-GMO, locally produced, diary free, sugar free, no added sugar, gluten free, preservative free, no added food colors, no high fructose corn syrup, or any combination thereof, (4) food production and packaging information, or (5) any combination thereof.
Therefore, in view of teachings by De Petris, Wayman, and Mainardi, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the selection of food system of De Petris and Wayman to include the method steps of allowing the user to search for the one or more first food items; displaying the information regarding the one or more first food items to the user; and wherein the information comprises: (1) nutritional information, (2) ingredient information, (3) whether the first food items are vegetarian, vegan, non-GMO, locally produced, diary free, sugar free, no added sugar, gluten free, preservative free, no added food colors, no high fructose corn syrup, or any combination thereof, (4) food production and packaging information, or (5) any combination thereof, as suggested by Mainardi. The motivation for this is to provide additional nutrition information of a selected food to a user.

As to claim 18, De Petris, Wayman, and Mainardi disclose the limitations of claim 1 further comprising the method of claim 1 further comprising:
obtaining user specific information regarding one or more (1) food preferences for the user, (2) shopping preferences for the user, (3) food allergies for the user, (4) food sensitivities for the user, (5) health goals for the user, or (6) a combination thereof (De Petris: Abstract, Wayman: [0026], [0045], and FIG. 2: the AS 104 may compare the healthier substitute food items and determine whether one of the healthier substitute food items is an acceptable substitute based upon a profile of the shopper 122. In one embodiment, the profile may include a shopping history of the shopper, a similar purchase by another shopper in a social network of the shopper 122, one or more food allergies or a dieting goal defined by the shopper 122. In one embodiment, the profile may include any or all of the above):
creating or retrieving one or more user specific preference rules based on the user specific information (De Petris: Abstract, [0012], [0026], [0034], [0044], [0062], and FIG. 2-4: the diet pattern comprising nutritional information related to a number of macronutrients or micronutrients or bioactive compounds into which food may be decomposed and corresponding values of daily intakes, the diet pattern further comprising a number of food rules, each food rule comprising at least one food category and, for each food category, a respective frequency of intake and a respective reference quantity of intake and Wayman: [0026], [0045], and FIG. 2: the AS 104 may compare the healthier substitute food items and determine whether one of the healthier substitute food items is an acceptable substitute based upon a profile of the shopper 122. In one embodiment, the profile may include a shopping history of the shopper, a similar purchase by another shopper in a social network of the shopper 122, one or more food allergies or a dieting goal defined by the shopper 122. In one embodiment, the profile may include any or all of the above);
allowing the user to assign a weight to one or more of the user specific information based on relative importance to the user (De Petris: Abstract, [0006], [0014]-[0017], [0061], [0064], [0089], and FIG. 1 the user 13 or the groups of users 14:  receive a user's profile comprising ;
creating or retrieving one or more subjective weighting rules based on the user assigned weight of the one or more user specific information (De Petris: Abstract, [0006], [0014]-[0017], [0061], [0064], [0089], and FIG. 1 the user 13 or the groups of users 14: receive a user's profile comprising user-related information, the user-related information comprising one or more of: gender, height, weight, body mass index, age, diseases, intolerances, allergies; select one diet pattern of the set of pre-determined diet patterns; and customize the selected diet pattern on the basis of the user's profile);
creating or retrieving one or more user specific health rules based on the one or more health factors specific to the user (De Petris: Abstract, [0006], [0014]-[0017], [0061], [0064], and FIG. 1 the user 13 or the groups of users 14 and Wayman: [0026], [0045], and FIG. 2: the AS 104 may compare the healthier substitute food items and determine whether one of the healthier substitute food items is an acceptable substitute based upon a profile of the shopper 122. In one embodiment, the profile may include a shopping history of the shopper, a similar purchase by another shopper in a social network of the shopper 122, one or more food allergies or a dieting goal defined by the shopper 122. In one embodiment, the profile may include any or all of the above);
wherein the generating the first food list step comprises: (1) applying rules to each of the first food items, the rules comprising (a) the user specific preference rules, (b) the subjective weighting rules, and (c) the user specific health rules ((De Petris: Abstract, [0012], [0026], each food rule comprising at least one food category and, for each food category, a respective frequency of intake and a respective reference quantity of intake); and (2) ranking each of the first food items according to (a) how well the item meets the applied rules, (b) the food score of item, or (c) a combination thereof (Wayman: [0026], [0045], and FIG. 2: the AS 104 may compare the healthier substitute food items and determine whether one of the healthier substitute food items is an acceptable substitute based upon a profile of the shopper 122. In one embodiment, the profile may include a shopping history of the shopper, a similar purchase by another shopper in a social network of the shopper 122, one or more food allergies or a dieting goal defined by the shopper 122. In one embodiment, the profile may include any or all of the above);
obtaining information regarding one or more alternative food items corresponding to at least one of the first food items by being (1) in the same food category as the at least one of the first food items or (2) the same type of food as the at least one of the first food items, but a different variety or in a different format (Wayman: Abstract, [0016]-[0018], [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2: The mobile scanner 120 may then determine if a healthier substitute food item having a higher score than the score of the scanned food item 116 is available either locally or via remote communication with the AS 104. If a healthier substitute food item is available, the mobile scanner 120 may display via the interface the healthier food purchase suggestion. The mobile scanner 120 may also provide information to where the healthier substitute food item is located and a cost for comparison so the shopper 122 Mainardi: Abstract, [0033]-[0034], [0037], and FIG. 1: the disclosed system includes a recommendation feature that recommends particular foods to an individual (or population) that will maximize the overall nutritional balance of the individual (or population). In such embodiments, an algorithm executed by the disclosed system generates a list of recommendations to improve the nutritional balance and can be a valuable tool for nutritionists for the planning and assessment of a diet);
calculating or retrieving a food score for each of the alternative food items (Wayman: Abstract, [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2: if peanut oil having a score of 34 is selected by the shopper 122, the AS 104 may recognize that grapeseed oil having a score of 52 or vegetable oil having a score of 40 may be a "healthier" substitute than peanut oil. For example, grapeseed oil and vegetable oil are both oils that have similar tastes and consistency as the peanut oil. In another example, if the shopper 122 has selected peanut butter having a health score of 20, the AS 104 may recognize that almond butter having a score of 45 may be a "healthier" substitute than butter and Mainardi: Abstract, [0033]-[0034], [0037]-[0038], and FIG. 1: the system disclosed herein calculates one or more nutritional health scores tailored to an individual based on the individual's caloric intake range and corresponding healthy ranges of nutrient intakes for a given time period. The calculated scores are based on whether nutrient intake falls within a healthy range, and are affected not only by under-consumption of nutrients but also by over-consumption of nutrients. These scores enable individuals to determine whether they are consuming enough nutrients, and to the extent they are not, to determine which additional nutrients need to be consumed);
generating a second food list comprising each alternative food item having its food score equal to or higher than the food score of its corresponding first food item (Wayman: Abstract, [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2 and Mainardi: Abstract, [0033]-[0034], [0037]-[0038], and FIG. 1: an algorithm executed by the disclosed system generates a list of recommendations to improve the nutritional balance and can be a valuable tool for nutritionists for the planning and assessment of a diet);
displaying the second food list to the user (Wayman: Abstract, [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2: If a healthier substitute food item is available, the mobile scanner 120 may display via the interface the healthier food purchase suggestion. The mobile scanner 120 may also provide information to where the healthier substitute food item is located and a cost for comparison so the shopper 122 can decide based on price. The process may be repeated for each food item 116 that is scanned);
allowing the user to select or decline one or more of the items on the second food list and the first food list, wherein selecting the item orders the selected item, places the selected item in a cart for purchase, or places the selected item on a shopping list (De Petris: [0006], [0159]-[0160], [0162], and FIG. 1-4: the system may advantageously support a user in the selection of a food at the supermarket or at the restaurant, allowing her/him to easily verify whether the food and the relevant intake are appropriate to her/his nutritional needs, i.e. whether they are compliant with her/his diet pattern. The procedure is automatic and easily accessible by the user by means, for example, of a mobile application installed on her/his mobile device and Mainardi: Abstract, [0033]-[0034], [0037]-[0038], [0041], and FIG. 1: Various embodiments of the disclosed system display a dashboard or other appropriate user interface to a user that is customized based on the user's nutritional needs, such as the user's caloric intake or a set of ; and
wherein the one or more food preferences comprise one of more of the following related to food items: vegetarian, vegan, non-GMO, locally produced, sustainability of production or processing, source, diary free, sugar free, no added sugar, gluten free, preservative free, no added food colors, or no high fructose corn syrup (De Petris: [0018]-[0025], [0064], [0069]-[0071], [0089], Table 1, Table 4 and FIG. 1: The user database 113 preferably comprises information related to users 13. In particular the user database 113 comprises, for each user 13: [0070] a user's profile, comprising data identifying the user, such as gender, height, weight, BMI, age, diseases, allergies; [0071] a food diary, comprising information about the foods consumed by the user subdivided in food categories (e.g. fruit, bread, vegetable, meat). The food diary is associated with a food diary table that preferably tracks what the user 13 has consumed, how many portions and the quantity of each portion. In particular, the food diary table comprises, for each consumed food, a numerical identifier ID, a date and time of the food intake (i.e. a "timestamp"), a food category, the quantity of the consumed food (in grams or number of portions and quantity, in grams, per portion), and a user identifier).

As to claim 19, De Petris, Wayman, and Mainardi disclose the limitations of claim 18 further comprising the method of claim 18 wherein the applying rules step further comprises weighting the user specific health rules over the user specific preference rules (De Petris: Abstract, [0006], [0014]-[0017], [0061], [0064], and FIG. 1 the user 13 or the groups of users 14:  the Applicant has tackled the problem of providing a system and a method for  Mainardi: Abstract, [0033]-[0034], [0149], and FIG. 1: individuals may have their own arrangement of weighting values and/or sensitivity values tailored to their own personal health conditions. With these personalized ranges and/or weighting/sensitivity values, the disclosed system can calculate a completely personalized nutritional health score. Indeed, for some individuals, a certain nutrient may not be needed at all, or there may be no negative impact of consuming additional amounts of a nutrient beyond a lower healthy amount of the nutrient).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over De Petris et al. (De Petris – US 2019/0259489 A1) in view of Wayman et al. (Wayman – US 2015/0206450 A1) and Mainardi et al. (Mainardi – WO 2018/099838 A1), and further in view of Ramachandran et al. (Ramachandran – US 2018/0285810 A1).

As to claim 14, De Petris, Wayman, and Mainardi disclose the limitations of claim 13 except for the claimed limitations of the method of claim 13 wherein the food production and packaging information comprises sustainability information, where the food item was grown or processed, environmentally friendly aspects of food production, environmentally friendly aspects of packaging, type of packaging, information regarding the farmer or manufacturer, or any combination thereof.
However, it has been known in the art of nutrition monitoring to implement wherein the food production and packaging information comprises sustainability information, where the food item was grown or processed, environmentally friendly aspects of food production, environmentally friendly aspects of packaging, type of packaging, information regarding the farmer or manufacturer, or any combination thereof, as suggested by Ramachandran, which discloses wherein the food production and packaging information comprises sustainability information, where the food item was grown or processed, environmentally friendly aspects of food production, environmentally friendly aspects of packaging, type of packaging, information regarding the farmer or manufacturer, or any combination thereof (Ramachandran: Abstract, [0091], [0124]-[0127], [0161], and FIG. 17: The dashboard indicates that this records relates to a quantity of Sungold Cherry Tomatoes. The dashboard includes various information about the produce, including the quantity (by weight), the harvest date, a quality score, and a taste indicator (showing scores of acidity, sweetness, and saltiness). The dashboard also includes various information about the farm, including the location, owner, and plot name. The bottom portion of the dashboard page shows information relating to the product distribution. The distribution information shows when the produce was picked up and when it was delivered. The distribution information includes a timeline showing stops at a distribution center and warehouse, including the total miles between each stop and the relevant dates and times. The dashboard also shows a temperature-triggered flag, including the time, location, and sensed temperature that triggered the flag. In this example, a temperature sensor in a truck indicated that the temperature reached 45 degrees F., which is above the threshold of a programmed 
Therefore, in view of teachings by De Petris, Wayman, Mainardi, and Ramachandran it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the selection of food system of De Petris, Wayman, and Mainardi to include wherein the food production and packaging information comprises sustainability information, where the food item was grown or processed, environmentally friendly aspects of food production, environmentally friendly aspects of packaging, type of packaging, information regarding the farmer or manufacturer, or any combination thereof, as suggested by Ramachandran. The motivation for this is to provide additional food information of a selected food to a user.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over De Petris et al. (De Petris – US 2019/0259489 A1) in view of Wayman et al. (Wayman – US 2015/0206450 A1), Loeb et al. (Loeb – US 2016/0063532 A1), and further in view of Mainardi et al. (Mainardi – WO 2018/099838 A1).

As to claim 17, De Petris, Wayman, Loeb, and Mainardi disclose the limitations of claim 3 further comprising the method of claim 3 further comprising:
obtaining information about one or more alternative food items (De Petris: Abstract, [0012], [0026], [0034], [0044], [0062], and FIG. 2-4: the diet pattern comprising nutritional information related to a number of macronutrients or micronutrients or bioactive compounds into which food may be decomposed and corresponding values of daily intakes, the diet pattern Wayman: [0026], [0045], and FIG. 2: the AS 104 may compare the healthier substitute food items and determine whether one of the healthier substitute food items is an acceptable substitute based upon a profile of the shopper 122. In one embodiment, the profile may include a shopping history of the shopper, a similar purchase by another shopper in a social network of the shopper 122, one or more food allergies or a dieting goal defined by the shopper 122. In one embodiment, the profile may include any or all of the above);
calculating or retrieving a food score for each of the alternative food items (Wayman: [0026], [0045], and FIG. 2: the AS 104 may compare the healthier substitute food items and determine whether one of the healthier substitute food items is an acceptable substitute based upon a profile of the shopper 122. In one embodiment, the profile may include a shopping history of the shopper, a similar purchase by another shopper in a social network of the shopper 122, one or more food allergies or a dieting goal defined by the shopper 122. In one embodiment, the profile may include any or all of the above);
generating a second food list comprising the one or more alternative food items, wherein the food score of each alternative food item is equal to or higher than at least one of the first food items (Wayman: Abstract, [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2: if peanut oil having a score of 34 is selected by the shopper 122, the AS 104 may recognize that grapeseed oil having a score of 52 or vegetable oil having a score of 40 may be a "healthier" substitute than peanut oil. For example, grapeseed oil and vegetable oil are both oils that have similar tastes and consistency as the peanut oil. In another example, if the shopper 122 ;
applying the one or more user specific health rules to each of the alternative food items (De Petris: Abstract, [0012], [0026], [0034], [0044], [0062], and FIG. 2-4: the diet pattern comprising nutritional information related to a number of macronutrients or micronutrients or bioactive compounds into which food may be decomposed and corresponding values of daily intakes, the diet pattern further comprising a number of food rules, each food rule comprising at least one food category and, for each food category, a respective frequency of intake and a respective reference quantity of intake and Wayman: [0026], [0045], and FIG. 2: the AS 104 may compare the healthier substitute food items and determine whether one of the healthier substitute food items is an acceptable substitute based upon a profile of the shopper 122. In one embodiment, the profile may include a shopping history of the shopper, a similar purchase by another shopper in a social network of the shopper 122, one or more food allergies or a dieting goal defined by the shopper 122. In one embodiment, the profile may include any or all of the above);
determining a match score for each alternative food item relative to the user specific health rules (Wayman: [0026], [0045], and FIG. 2: the AS 104 may compare the healthier substitute food items and determine whether one of the healthier substitute food items is an acceptable substitute based upon a profile of the shopper 122. In one embodiment, the profile may include a shopping history of the shopper, a similar purchase by another shopper in a social network of the shopper 122, one or more food allergies or a dieting goal defined by the shopper 122. In one embodiment, the profile may include any or all of the above);
ranking the alternative items on the second food list in order of the (1) the food score for the item, (2) the match score for the item, or (3) a combination of food score and match score for the item (Wayman: Abstract, [0022]-[0026], [0034]-[0035], [0041], [0048], and FIG. 2: If a healthier substitute food item is available, the mobile scanner 120 may display via the interface the healthier food purchase suggestion. The mobile scanner 120 may also provide information to where the healthier substitute food item is located and a cost for comparison so the shopper 122 can decide based on price. The process may be repeated for each food item 116 that is scanned):
displaying the second food list to the user with the ranking (Mainardi: Abstract. [0033]- [0034], [0037]-[0038], [0041], and FIG. 1: calculated scores are functions of the amount of food (and therefore nutrients) consumed over a given time period and are also tailored to an individual user such that the scores indicate the nutritional value of the consumable to a single, particular individual as opposed to indicating the general nutritional value of a consumable to a group of individuals. In such embodiments, the disclosed system calculates component nutrient health scores by determining whether nutrient content of a consumable is within a range tailored to the user for each nutrient contained in the consumable. The system then composes or aggregates the component scores into aggregate scores based on a personalized set of weighting parameters and/or sensitivity values ascribed to each nutrient that reflect the overall nutritional health impact of the consumable for the individual.) or in a ranked order;
allowing the user to select or decline (1) one or more of the first food items on the first list, (2) one or more of the alternative food items on the second list, or (3) a combination thereof (De Petris: Abstract, [0006], [0014]-[0017], [0061], [0064], and FIG. 1 the user 13 or the groups of users 14:  the Applicant has tackled the problem of providing a system and a method for his/her needs (e.g. user's conditions such as a cardiovascular disease), his/her objectives (e.g. losing weight), and imposed restrictions (e.g. allergies and intolerances) and Wayman: [0026], [0045], and FIG. 2: the AS 104 may compare the healthier substitute food items and determine whether one of the healthier substitute food items is an acceptable substitute based upon a profile of the shopper 122. In one embodiment, the profile may include a shopping history of the shopper, a similar purchase by another shopper in a social network of the shopper 122, one or more food allergies or a dieting goal defined by the shopper 122. In one embodiment, the profile may include any or all of the above), wherein selecting the first food item or alternative food item orders the selected item, places the selected item in a cart for purchase, or places the selected item on a shopping list (De Petris: [0006], [0159]-[0160], [0162], and FIG. 1-4: the system may advantageously support a user in the selection of a food at the supermarket or at the restaurant, allowing her/him to easily verify whether the food and the relevant intake are appropriate to her/his nutritional needs, i.e. whether they are compliant with her/his diet pattern. The procedure is automatic and easily accessible by the user by means, for example, of a mobile application installed on her/his mobile device and Loeb: Abstract, [0012]-[0015], [0053], [0075]-[0080], and FIG. 7: the incentive/disincentive data may set forth an incentive of 10 cents per ounce of fresh fruit purchased by the participant during the first month of a wellness program, and an incentive of 15 cents per ounce of fresh vegetables ;
providing the user with a first reward for selecting one or more of the alternative food items on the second list (Loeb: Abstract, [0012]-[0015], [0053], [0075]-[0080], and FIG. 7: The reward may be a cash rebate, a mailed check, a direct deposit, rewards points, frequent flier miles, a gift card, and the like);
determining an overall score for all selected items for each order, purchase, or created shopping list (De Petris: [0039]-[0043], [0080]-[0083], [0131], and FIG. 1-4: Preferably, the processing module is further configured to receive from the user a list of foods and to compute a further compliance score of the list of foods with the diet pattern);
tracking overall scores for the user's selections over multiple orders, purchases, or created shopping lists (Loeb: Abstract, [0012]-[0015], [0035], [0064], [0149], and FIG. 7: In a wellness -incentive system, receipts for purchases of food may be submitted by participants in the system. The receipts may be parsed and food items purchased may be automatically compared with data that indicates what the participants are or are not to be incentivized to purchase. Based on the data and the contents of the purchase receipts, incentives and/or disincentives may be applied to the participants' incentive accounts); and
comparing the overall scores for a current order, purchase, or created shopping list to the overall scores for one or more prior orders, purchases, or created shopping lists (Loeb: Abstract, [0064], [0126], [0149], [0154], and FIG. 7: users earn incentives by demonstrating their purchases of healthy foods in compliance with a wellness incentive program. In addition or alternatively, in some embodiments, users may earn incentives by achieving improvements in follow-up medical examinations/test results. In some cases, for example, the incentives for such ; and
(1) displaying the comparison to the user or (2) providing a second reward to the user if the comparison shows improving overall scores or (3) both (Loeb: Abstract, [0012]-[0015], [0035], [0064], [0115], [0148]-[0149], and FIG. 7: At 1212, the system computer 702 may credit to a user's account a total incentive (net of a total of disincentives), as calculated and/or determined by the system computer 702 at 1210. In some embodiments, incentives earned by the user may be totaled monthly and credited against his/her health insurance premium bill. This may be a particularly effective way of motivating users to participate in the wellness promotion system and to improve their eating habits. This mode of applying incentives may be especially suitable in cases where the or a health promotion organization is a health insurer or the like).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over De Petris et al. (De Petris – US 2019/0259489 A1) in view of Wayman et al. (Wayman – US 2015/0206450 A1), and Mainardi et al. (Mainardi – WO 2018/099838 A1) and further in view of Loeb et al. (Loeb – US 2016/0063532 A1).

As to claim 20, De Petris, Wayman, Mainardi and Loeb disclose the limitations of claim 19 further comprising the method of claim 19 further comprising:
determining an overall score for all selected items for each order, purchase, or created shopping list (De Petris: [0039]-[0043], [0080]-[0083], [0131], and FIG. 1-4: Preferably, the ;
tracking historic overall scores for the user’s selections over multiple orders, purchases, or created shopping lists (Loeb: Abstract, [0012]-[0015], [0035], [0064], [0149], and FIG. 7: In a wellness -incentive system, receipts for purchases of food may be submitted by participants in the system. The receipts may be parsed and food items purchased may be automatically compared with data that indicates what the participants are or are not to be incentivized to purchase. Based on the data and the contents of the purchase receipts, incentives and/or disincentives may be applied to the participants' incentive accounts); and
comparing the overall score for a current order, purchase, or created shopping list to the overall scores for one or more prior orders, purchases, or created shopping lists (Loeb: Abstract, [0064], [0126], [0149], [0154], and FIG. 7: users earn incentives by demonstrating their purchases of healthy foods in compliance with a wellness incentive program. In addition or alternatively, in some embodiments, users may earn incentives by achieving improvements in follow-up medical examinations/test results. In some cases, for example, the incentives for such improved results may be applied as discounts from and/or credits against health insurance premiums. In some embodiments, health insurers may track favorable effects of healthy buying programs on their claim experience and may calculate, design and/or award incentives accordingly);
determining a group of other users having one or more attributes in common with the user and repeating all steps for each other user (De Petris: Abstract, [0006], [0014]-[0017], [0061], [0064], and FIG. 1 the user 13 or the groups of users 14 and Loeb: Abstract, [0012]-[0015], [0035], [0064], [0149], and FIG. 7: In a wellness -incentive system, receipts for ;
periodically determining an overall average score for the group for all selected first food items for each order, purchase, or created list by all users in the group over a period of time (Loeb: Abstract, [0115], [0148]-[0149], [0154], and FIG. 7: the user device app(s) relevant to the system may include features to permit the user to create a shopping list and to submit the list to the system computer 702 to have the system computer 702 provide a score that indicates either or both of (a) an overall evaluation of how well the shopping list implements the diet strategy designed for the user; and (b) what amount of incentives would be earned by a submission of a shopping visit receipt that mirrored the shopping list);
comparing the overall average score for the group to (1) one or more of the user’s overall scores or (2) optionally an average overall score for the user over the period of time (Loeb: Abstract, [0064], [0126], [0149], [0154], and FIG. 7: users earn incentives by demonstrating their purchases of healthy foods in compliance with a wellness incentive program. In addition or alternatively, in some embodiments, users may earn incentives by achieving improvements in follow-up medical examinations/test results. In some cases, for example, the incentives for such improved results may be applied as discounts from and/or credits against health insurance premiums. In some embodiments, health insurers may track favorable effects of healthy buying programs on their claim experience and may calculate, design and/or award incentives accordingly);
displaying the comparisons to the user (Loeb: Abstract, [0064], [0115], [0126], [0148]-[0149], and FIG. 7: the incentive program as described above, may allow for capture and storage of food purchase data, over time, for each program participant. This may allow for machine and/or human review and analysis of the participants' food purchasing habits, either individually or collectively, which may allow for improved understanding of individual and group food purchasing behavior and possible modification of strategies and approaches, as well as personalized counseling, to improve practices for promotion of healthy eating and wellness); and
providing a reward to the user if either comparison shows the user's overall score is better than or improving compared to the user’s historic overall scores or the group’s average overall score (Loeb: Abstract, [0053], [0075]-[0080], [0148]-[0149], and FIG. 7: the relevant mobile app(s) may feature display elements that present the user's progress/participation in a manner that resembles game-like elements. For example, a graphical display on the user device, in bright colors, may present one or more of: (a) incentives earned in the current month; (b) improvements in the user's food buying habits; (c) the user's degree of participation, as indicated for example by number of receipts uploaded to the system, and/or the number of food items reported).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bastide et al., US 2020/0005379 A1, discloses recommending food selections based on analysis of nutrients.
Murdoch et al., US 2019/0108287 A1, discloses menu generation system typing healthcare to grocery shopping.
Wallace et al., US 2019/0165967 A1, discloses system for smart spoilage alerts.
Sookrah et al. discloses A DASH Diet Recommendation System for Hypertensive Patients Using Machine Learning. 
Van Dooren discloses A Review of the Use of Linear Programming to Optimize Diets, Nutritiously, Economically and Environmentally.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668 and email is Quang.Pham@uspto.gov.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/QUANG PHAM/Primary Examiner, Art Unit 2684